People v Almonte (2016 NY Slip Op 07970)





People v Almonte


2016 NY Slip Op 07970


Decided on November 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2016-08707
 (Ind. No. 14-00053)

[*1]The People of the State of New York, plaintiff,
v Randy Almonte, defendant.


Randy Almonte, Batavia, NY, defendant pro se.
James A. McCarty, Acting District Attorney, White Plains, NY (Virginia A. Marciano of counsel), for plaintiff.
Clare J. Degnan, White Plains, NY (Salvatore A. Gaetani of counsel), defendant's former trial counsel.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the County Court, Westchester County, rendered January 14, 2015.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
BALKIN, J.P., DICKERSON, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court